DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/11/2021, with respect to independent claims, as amended, have been fully considered and are not persuasive.  Pursuant of communication exchanges thereafter, applicant agreed to the amendment specified below. 

Examiner’s Amendment
Pursuant to phone conversations and voicemail reply between examiner and attorney Scott Pederson (reg# 67,789) on 3/9/2021, applicant agreed to the following amendment:
Claim 1.    (Currently Amended) A non-transitory computer readable medium containing instructions that when executed by a processor cause the processor to:
collect data from a sensor monitoring a component of a system, wherein the component is one of an electrical component and a mechanical component;
analyze a plurality of features, wherein each of the features corresponds to the data collected from the sensor;
determine which of the plurality of features to use to generate failure models of the component based on a correlation to a first failure type, wherein features with a first 
generate a plurality of models to model the first failure type of the component;
assemble the plurality of models into a single model for predicting a failure of the first failure type of the component;
extract data associated with the failure predicted by the single model; 
correlate a detected failure with the single model; and
determine when the plurality of features has successfully predicted the failure of the first failure type of the component.

Claim 6.    (Currently Amended) A system, comprising:
a data collector to collect data from a plurality of sensors monitoring a component of a system, wherein the component is one of an electrical component and a mechanical component;
a feature analyzer to analyze a plurality of features based on the data collected from the plurality of sensors;
a feature composer to determine and select which of the plurality of of the component and features with a second correlation below the threshold correlation are discarded;
a model generator to generate a plurality of failure models to model the first failure type of the component based on the selected features; 
for predicting a failure of the failure type of the component by:
receiving an output from the plurality of generated failure models; and
combining the output from the plurality of generated failure models into a single output; 
an extractor to extract data associated with the failure predicted by the single model; and
a correlator to correlate data associated with a detected failure with the single failure model; and determine when the plurality of features has successfully predicted 

Claim 11.    (Currently Amended) A method, comprising:
extracting data from a plurality of sensors in a system monitoring a component, wherein the component is one of an electrical component and a mechanical component;
generating a plurality of features based on the extracted data; 
analyzing a relevance of each of the plurality of generated features;
selecting a subset of the plurality of features;
determining that a feature of the plurality of generated features  used to generate failure models of the component based on a correlation to a failure type, [[is]] wherein features with a first correlation above a threshold correlation are utilized to generate the failure models and features with a second correlation below the threshold correlation are discarded 



generating a plurality of models to model the first failure type of the component;
assembling the plurality of models into a single model for predicting a failure of the first failure type of the component;
extracting data associated with the failure predicted by the single model; 
correlating data associated with a detected failure with the single model; and
determining when the plurality of features has successfully predicted the failure of the first failure type of the component.

Allowable Subject Matter
Claims 1-15 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A non-transitory computer readable medium containing instructions that when executed by a processor cause the processor to: collect data from a sensor monitoring a component of a system, wherein the component is one of an electrical component and a mechanical component; analyze a plurality of features, wherein each of the features corresponds to the data collected from the sensor; determine which of the plurality of features to use to generate failure models of the component based on a correlation to a first failure type, wherein features with a first correlation above a threshold correlation are utilized to generate the failure models and features with a second correlation below the threshold correlation are discarded; generate a plurality of models to model the first failure type of the component; []; extract data associated with the failure predicted by the single model; correlate data associated with a detected failure with the single model; and determine when the plurality of features has successfully predicted the failure of the first failure type of the component";
Since, no prior art was found to teach: ”assemble the plurality of models into a single model for predicting a failure of the first failure type of the component” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claims 6 and 11, the claims recite essentially similar limitations as in claim 1;
For dependent claims 2-5, 7-10, and 12-15, the claims are allowed due to their dependency on allowable independent claims 1, 6, and 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Brzezicki et al. (US 2013/0024173 A1) teaches generating and combining failure models but not analyzing them in same manner.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114